Citation Nr: 0610218	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-07 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for aphakia of the 
right eye with post-traumatic macular hole and 
retinochoroiditis.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952, and from February 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the RO.  

The matter of service connection for aphakia of the right eye 
with post-traumatic macular hole and retinochoroiditis is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  In an April 1955 decision, the RO denied the veteran's 
claim for service connection for aphakia of the right eye 
with post-traumatic macular hole and retinochoroiditis; 
although the RO notified him of the denial later in April 
1955, the veteran did not initiate an appeal.  

2.  The evidence received since the April 1955 decision is so 
significant that it must be considered in order to decide the 
merits of the claim seeking service connection for aphakia of 
the right eye with post-traumatic macular hole and 
retinochoroiditis.  



CONCLUSION OF LAW

The evidence received since the April 1955 RO decision which 
denied service connection for aphakia of the right eye with 
post-traumatic macular hole and retinochoroiditis is new and 
material, and the claim is reopened.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in May 2002, the RO provided notice to the 
veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  

This change in the law is not applicable in this case because 
the veteran's claim was filed before August 29, 2001, the 
effective date of the amendment; specifically, his petition 
to reopen the claim of service connection for a right eye 
condition was received at the RO in June 2000.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


II.  New and Material Evidence

In an April 1955 decision, the RO found that service 
connection for aphakia of the right eye with post-traumatic 
macular hole and retinochoroiditis was not warranted, based 
on the fact that there was a pre-service injury to the right 
eye without any evidence of superimposed trauma or disease of 
the eyes during service.  

The veteran did not appeal this decision; therefore the RO's 
denial of the claim became final.  38 U.S.C. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

The evidence associated with the claims file since the April 
1955 rating action includes VA treatment records from 
February 2000 through August 2002.  

As noted previously, in April 1955, the RO found that service 
connection for aphakia of the right eye with post-traumatic 
macular hole and retinochoroiditis was not warranted, based 
on the fact that there was a pre-service injury to the right 
eye without any evidence of superimposed trauma or disease of 
the eyes during service.  

However, of particular significance are VA treatment records 
from 2001 that indicate that the veteran had retinopathy.  
The Board finds that the 2001 VA records constitute new and 
material evidence.  

This evidence bears directly on the issue of whether the 
veteran has an additional eye disability that is related to 
service.  

Accordingly, as new and material evidence has been presented 
in this case, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for aphakia of the right eye with 
post-traumatic macular hole and retinochoroiditis, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  




REMAND

Having reopened the veteran's claim for service connection 
for aphakia of the right eye with post-traumatic macular hole 
and retinochoroiditis, the case must now be considered based 
on a de novo review of the record.  

The September 1950 service induction examination indicates 
that the veteran injured his right eye at age 8.  A traumatic 
cataract was removed by a civilian doctor at age 9.  

On the September 1950 examination, the veteran's right eye 
vision was 20/900 corrected to 20/600 by glasses.  He was 
found to be acceptable for service in the Armed Forces.  

A March 1951 service medical record notes remains of a 
cataract in the right eye.  It was also noted that the poor 
right eye vision could not be improved with lens or pinhole.

In May 1951, the veteran underwent surgery for recession of 
the eye muscle, right internal rectus muscle, and resection 
of the eye muscle, right external rectus muscle.  

A February 1952 in-service consultation report indicates that 
the veteran's right eye visual acuity was limited to movement 
of the fingers at three feet.  His condition was noted to be 
a result of an unsuccessful cataract extraction in 1939.  The 
physician noted that there was no possible improvement of 
vision with glasses or operation.  

The April 1955 VA examination report indicates that the 
veteran's right eye was aphakic.  Fundoscopic exam showed a 
macular hole and an area of old pigmented retinochoroiditis.  
The diagnosis was aphakia of the right eye, with macular 
hole, post-traumatic, retinochoroiditis, old, healed, and 
defective vision.

The April 1955 RO decision that denied service connection for 
the veteran's right eye condition stated that there was no 
evidence of superimposed trauma or disease of the eyes during 
service.  

The decision stated that the operation performed in service 
was considered to be a remedial one for a condition that pre-
existed service and did not constitute aggravation.  It was 
noted that any increased loss in visual acuity was considered 
to be the result of the natural progress of the veteran's 
pre-service disability, and did not establish aggravation.  

Based on the above-noted evidence, the Board is of the 
opinion that a VA examination is warranted to clarify whether 
the veteran's right eye condition was aggravated in service, 
to include as a result of the May 1951 in-service surgery to 
the right eye.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature of the veteran's right eye 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should indicate the nature 
and severity of the veteran's right eye 
disability.  The examiner is to render an 
opinion as to whether it is as likely as 
not that the pre-service right eye 
disability underwent a chronic increase 
in disability during service.  If so, the 
examiner is to indicate whether that 
increase in disability occurred due to 
the natural progress of the disease.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an opportunity to 
respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


